Mr. Justice Trunkey
delivered the opinion of the court,
On behalf of the appellee it is averred that the decedent’s domicile, at the time of his death, was in Pennsylvania. Starting with this premise, the argument is conclusive of her right to administer his estate. The structure is complete, but the evidence reveals that it has not even a foundation of sand. The contest was commenced by Delia R. Sharpe’s affidavit, showing “that she is the widow of Robert E. Sharpe, late of the city of New Orleans, La.,” followed by testimony that he became a resident of that state in 1869, was married there, and resided there till his death, in 1876; and concluded by the register and court, respectively, treating it as an unquestioned fact that his domicile was in Louisiana, and that his widow abandoned her home and came to Pennsylvania in the following June.
Over four months after the decedent’s death letters of administration of his estate, in Pennsylvania, were granted to A. B. Sharpe. All interested persons, who then resided in this state, were and are content. There was no unseemly haste in taking out letters, nor is cause for removal assigned, or any pretence that it exists. The revocation was for the alleged reason that the letters were improvi*165dently granted, and, if they were, there was no error. The inquiry is narrowed to the single question, when letters have been rightly issued will they.be revoked on subsequent claim of one who was of full age and incompetent at the time of the grant ? No statute or precedent warrants such a procedure. The law provides for granting letters during minority, subject to be terminated at the instance of the person entitled'on his arrival at full age; for the removal of an administrator for cause; for revocation of letters improvidently granted. But when letters were lawfully issued to a fit person, with consent of every one who was entitled before him, he is not subject to arbitrary dismissal; ■
It was said by the learned judge that letters were “granted to the appellant improvidently by the deputy, without any notice to the widow or assent on her part.” Neither notice to her, nor her ■assent, was necessary, for the conclusive reason that she was a nonresident of the state,. and, therefore, incompetent to administer: Sarkie’s Appeal, 2 Barr 157. Notice to and assent of persons to whom letters cannot be granted, because they are non-residents, are never required before the issuing of letters to a fit and competent person. The subsequent coming into the state by the incompetent widow or kindred of the deceased, does not make that improvident which was providently done.
Decree reversed, and now it is considered and decreed:
1. That the order of the register, revoking the letters issued to A. B. Sharpe, be set aside.
2. That the letters granted to Delia B. Sharpe be and are hereby vacated.
3. That the costs of this appeal, and in the Orphans’ Court, and before the register, be paid by the appellee.